DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean Patent Application No. 10-2021-0018674, filed on February 09, 2021.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:  
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: Claim 1 limitations “a data collection unit configured to collect normal state data”, “a fault injection method through a monitoring agent and a monitoring module”, “a data analysis unit configured to extract a feature necessary for detecting an abnormal state”, Claim 2 limitations “a monitoring agent configured to periodically collect a resource usage state of each virtual machine operating in the virtual network and send collected monitoring data to the monitoring module”, Claim 5 limitations “a monitoring agent periodically collects monitoring measurements”, “a monitoring module receives data on the collected monitoring measurements from the monitoring agent.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

Claims 1, 2, and 5 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 limitation “a data collection unit configured to collect normal state data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the data collection unit may comprise a monitoring agent configured to periodically collect a resource usage state of each virtual machine operating in the virtual network and send collected monitoring data to the monitoring module. There is no disclosure of any particular structure, either explicitly or inherently, to perform the reception. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which receiving structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim 1 limitation “monitoring agent” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states monitoring agent configured to periodically collect a resource usage state of each virtual machine operating in the virtual network and send collected monitoring data to the monitoring module. There is no disclosure of any particular structure, either explicitly or inherently, to perform the plan generation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which generation structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 1 limitation “monitoring module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states a monitoring module receives data on the collected monitoring measurements from the monitoring agent and collects the data on the collected monitoring measurements in a time-series database. There is no disclosure of any particular structure, either explicitly or inherently, to perform the cloud resource allocation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which allocation structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 limitation “monitoring agent” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states monitoring agent configured to periodically collect a resource usage state of each virtual machine operating in the virtual network and send collected monitoring data to the monitoring module. There is no disclosure of any particular structure, either explicitly or inherently, to perform the plan generation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which generation structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 2 limitation “monitoring module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states a monitoring module receives data on the collected monitoring measurements from the monitoring agent and collects the data on the collected monitoring measurements in a time-series database. There is no disclosure of any particular structure, either explicitly or inherently, to perform the cloud resource allocation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which allocation structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 5 limitation “monitoring agent” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states monitoring agent configured to periodically collect a resource usage state of each virtual machine operating in the virtual network and send collected monitoring data to the monitoring module. There is no disclosure of any particular structure, either explicitly or inherently, to perform the plan generation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which generation structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 5 limitation “monitoring module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states a monitoring module receives data on the collected monitoring measurements from the monitoring agent and collects the data on the collected monitoring measurements in a time-series database. There is no disclosure of any particular structure, either explicitly or inherently, to perform the cloud resource allocation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which allocation structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may: 
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;  
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:  
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (Pub. No. US 2018/0183682), hereinafter Niwa; in view of Chou (Pub. No. US 2020/0104154).

Claim 1. 	Niwa discloses a virtual network management-specific machine learning-based virtualized network function (VNF) anomaly detection system, which is related to an abnormal-state detection apparatus for detecting an abnormal state of a VNF operating in a virtual network of a network function virtualization (NFV) infrastructure formed in a physical network through virtualization, the virtual network management-specific machine learning-based VNF anomaly detection system (The art teaches in Parag. [0009] that As shown in FIG. 7, based on the performance information during normal operation of the networks, an abnormality determination rule utilizing statistical processing and machine learning with no teacher is generated, and by comparing the performance information collected in a certain period and the abnormality detection rule, an abnormality detection function is provided. The art teaches in Parag. [0021] a network monitoring system for monitoring a virtual network function (i.e., VNF), comprising: a prediction unit configured to acquire information needed for detecting an abnormality in a virtual network function provided in a virtualization infrastructure (i.e., NFV), and predict performance information of a virtual network function that is to be newly provided and monitored. The art teaches in Parag. [0041] that an abnormality detection control apparatus receives the request to generate the monitoring function from the NFV control system and requests prediction calculation of the performance information during normal operation for the virtual network function that is to be generated or reorganized) comprising: 
a data collection unit configured to collect normal state data generated when a service is normally provided and abnormal state data generated through a fault injection method through a monitoring agent and a monitoring module in real time, store the collected data in a database, and transmit the monitoring data to determine whether there is an abnormal state (The art teaches in Parag. [0021] a generation unit configured to generate an abnormality determination rule that is to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information (i.e., In the specification, the applicant has defined the fault injection operation as an operation of generating an abnormal state). The art teaches in Parag. [0036-0037] that a performance information database 103 collects and stores the performance information during normal operation of the virtual network function on a network that was or is currently being monitored (i.e., real time monitoring), from the abnormality detection agent 200 arranged on the network. The calculation unit 105 uses information (hereinafter referred to simply as “performance information”) relating to the resource amount and the like stored in the performance information database 103 to predict the performance information of the newly-generated virtual network function, the virtual network function related to the newly-generated virtual network function, and the server in which the virtual network function is arranged. The abnormality detection control apparatus 100 transmits the predicted performance information to the abnormality detection agent 200. The abnormality detection agent 200 includes a performance information cache 201, an abnormality determination rule designing unit 203, a collection unit 205, an analyzing unit 207, an abnormality notification unit 209, and a transmission unit 211. The performance information cache 201 acquires the performance information predicted by the abnormality detection control apparatus 100, which is transmitted from the abnormality detection control apparatus 100, and accumulates the data as performance information during normal operation); and 
a data analysis unit configured to extract a feature necessary for detecting an abnormal state (i.e., abnormality determination rule) by pre-processing monitoring data received from the data collection unit and send data on the extracted data to an abnormal-state detection model so that the abnormal-state detection model analyzes data that is input in real time to determine whether there is an abnormal state and notifies a network manager when an abnormal state occurs (The art teaches in Parag. [0039] that an analyzing unit 207 applies the abnormality determination rule to the collected actual performance information and performs abnormality determination processing. Then, the abnormality determination result is transmitted to the abnormality notification unit 209. Also, if the abnormality determination result is “normal”, the actual performance information is transmitted to the performance information cache 201 and the actual performance information is accumulated in the performance information cache 201. If the acquired abnormality determination result is “abnormal”, the abnormality notification unit 209 performs notification of the VNF abnormality information to an external system (i.e., network manager) such as the monitoring system 3). 
Niwa doesn’t explicitly disclose storing the collected data in a time-series database. 
However, Chou discloses storing the collected data in a time-series database (The art teaches in Parag. [0089] that the ceilometer notification agent may send the memory utilization metric to Gnocchi and may send the disk utilization metric to Gnocchi. Parag. [0015] discloses that Gnocchi is a time-series database). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Chou. This would be convenient for handling high-velocity data very well and to store time-series data, making them more efficient in storage and querying.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (Pub. No. US 2018/0183682), hereinafter Niwa; in view of Chou (Pub. No. US 2020/0104154); and in view of Hwang (Pub. No. US 2022/0043703).

Claim 2. 	Niwa in view of Chou discloses the virtual network management-specific machine learning-based VNF anomaly detection system of claim 1, 
Niwa further discloses wherein the data collection unit comprises a monitoring agent configured to periodically collect a resource usage state of each virtual machine operating in the virtual network and send collected monitoring data to the monitoring module (The art teaches in Parag. [0038] that the collection unit 205 periodically collects actual performance information (CPU usage rate, memory usage rate, network interface I/O, disk I/O, etc.) of the virtualization infrastructure, such as the virtual machine 7 and the hypervisor 9, which are used by the virtual network function 5).
Niwa doesn’t explicitly disclose a dashboard configured to provide the monitoring data stored in the database in time-series in a visualized form.  
However, Chou discloses discloses storing the collected data in a time-series database (The art teaches in Parag. [0089] that the ceilometer notification agent may send the memory utilization metric to Gnocchi and may send the disk utilization metric to Gnocchi. Parag. [0015] discloses that Gnocchi is a time-series database). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Chou. This would be convenient for handling high-velocity data very well and to store time-series data, making them more efficient in storage and querying.
Hwang discloses a dashboard configured to provide the monitoring data stored in the database in time-series in a visualized form (The art teaches in the abstract performing an anomaly detection analysis by various methods of visualization using a graph for the collected data. The art teaches in Parag. [0012] collecting data by monitoring a resource of an operation target, performing an anormal detection analysis of the collected data by a real-time visualization method and performing an abnormal detection analysis looking for abnormal traffic for the collected data).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa in view of Chou to incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts).

Claims 3, 4, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (Pub. No. US 2018/0183682), hereinafter Niwa; in view of Hwang (Pub. No. US 2022/0043703).

Claim 3. 	Niwa discloses a virtual network management-specific machine learning-based virtualized network function (VNF) anomaly detection method comprising: 
an NFVI monitoring operation for monitoring a network function virtualization infrastructure (NFVI) in order to train an abnormal-state detection model; a fault injection operation for generating an abnormal state of a virtualized network function (VNF) (The art teaches in Parag. [0009] that As shown in FIG. 7, based on the performance information during normal operation of the networks, an abnormality determination rule utilizing statistical processing and machine learning with no teacher is generated, and by comparing the performance information collected in a certain period and the abnormality detection rule, an abnormality detection function is provided. The art teaches in Parag. [0021] a network monitoring system for monitoring a virtual network function (i.e., VNF), comprising: a prediction unit configured to acquire information needed for detecting an abnormality in a virtual network function provided in a virtualization infrastructure (i.e., NFV), and predict performance information of a virtual network function that is to be newly provided and monitored. The art teaches in Parag. [0041] that an abnormality detection control apparatus receives the request to generate the monitoring function from the NFV control system and requests prediction calculation of the performance information during normal operation for the virtual network function that is to be generated or reorganized); and 
an abnormal-state detection model training performance evaluation operation for training the abnormal-state detection model through an abnormal-state detection algorithm and deriving an optimal abnormal-state detection model through comparison of a result of verifying the trained abnormal state detection model (The art teaches in Parag. [0021] a generation unit configured to generate an abnormality determination rule that is to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information. The art teaches in Parag. [0036-0037] that a performance information database 103 collects and stores the performance information during normal operation of the virtual network function on a network that was or is currently being monitored (i.e., real time monitoring), from the abnormality detection agent 200 arranged on the network. The calculation unit 105 uses information (hereinafter referred to simply as “performance information”) relating to the resource amount and the like stored in the performance information database 103 to predict the performance information of the newly-generated virtual network function, the virtual network function related to the newly-generated virtual network function, and the server in which the virtual network function is arranged. The abnormality detection control apparatus 100 transmits the predicted performance information to the abnormality detection agent 200. The abnormality detection agent 200 includes a performance information cache 201, an abnormality determination rule designing unit 203, a collection unit 205, an analyzing unit 207, an abnormality notification unit 209, and a transmission unit 211. The performance information cache 201 acquires the performance information predicted by the abnormality detection control apparatus 100, which is transmitted from the abnormality detection control apparatus 100, and accumulates the data as performance information during normal operation). 
Niwa doesn’t explicitly disclose a pre-processing operation for converting monitoring data collected in a previous operation into a form suitable for training the abnormal-state detection model.
However, Hwang a pre-processing operation for converting monitoring data collected in a previous operation into a form suitable for training the abnormal-state detection model (The art teaches in Parag. [0083-0085] that data filtering function: may be a function of preliminary stage for compressing and transmitting data by implementing a lifecycle of a data processing process in which the data are pre-collected/converted for data analysis at an edge node (MEC/Cloudlet/OEC) and a core node. Data transmission function: is a transmission function into a data collector and to a datacenter collector. Herein, both file-based and event-based data transfers may be applied and used as data transfer methods, and a data transmission process may provide a function of transferring and managing data with a minimum waiting time (latency), guaranteed delivery (delay) and high availability solutions. Data processing function: may provide a function of processing data collection processing/conversion so that data can be collected and converted with less latency and more throughput and be utilized for failure diagnosis of infrastructure using a statistic model and for a failure prediction analytics module and also provide a function for real-time data processing). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts).   

Claim 4. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3, 
Niwa further discloses further comprising a feedback operation for re-training the abnormal-state detection model through the abnormal-state detection algorithm on the basis of the optimal abnormal-state detection model derived in the abnormal-state detection model training performance evaluation operation (The art teaches in Parag. [0045] that if the determination result is “normal”, feedback processing for applying the collected actual performance information to the abnormality determination rule is performed. In other words, the collected actual performance information is accumulated in the performance information cache and the abnormality determination rule designing unit uses the accumulated actual performance information to perform updating of the abnormality determination rule. The updated abnormality determination rule is reflected in the analyzing unit).  

Claim 6. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,   
Niwa further discloses wherein the fault injection operation is an operation of generating, through a fault injection technique, an abnormal state in software and hardware that is likely to occur in a virtual network in which a VNF operates using a technique used to control the frequency of occurrence of an abnormal state occurring in an actual operating environment (The art teaches in Parag. [0021] a generation unit configured to generate an abnormality determination rule that is to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information (i.e., In the specification, the applicant has defined the fault injection operation as an operation of generating an abnormal state). The art teaches in Parag. [0036-0037] that a performance information database 103 collects and stores the performance information during normal operation of the virtual network function on a network that was or is currently being monitored (i.e., real time monitoring), from the abnormality detection agent 200 arranged on the network. The calculation unit 105 uses information (hereinafter referred to simply as “performance information”) relating to the resource amount and the like stored in the performance information database 103 to predict the performance information of the newly-generated virtual network function, the virtual network function related to the newly-generated virtual network function, and the server in which the virtual network function is arranged. The abnormality detection control apparatus 100 transmits the predicted performance information to the abnormality detection agent 200. The abnormality detection agent 200 includes a performance information cache 201, an abnormality determination rule designing unit 203, a collection unit 205, an analyzing unit 207, an abnormality notification unit 209, and a transmission unit 211. The performance information cache 201 acquires the performance information predicted by the abnormality detection control apparatus 100, which is transmitted from the abnormality detection control apparatus 100, and accumulates the data as performance information during normal operation).   

Claim 7. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa further discloses wherein the fault injection operation is an operation of generating an abnormal state through a fault injection technique that causes an abnormal state in a virtual machine in which a VNF operates (The art teaches in Parag. [0021] a generation unit configured to generate an abnormality determination rule that is to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information (i.e., In the specification, the applicant has defined the fault injection operation as an operation of generating an abnormal state). The art teaches in Parag. [0036-0037] that a performance information database 103 collects and stores the performance information during normal operation of the virtual network function on a network that was or is currently being monitored (i.e., real time monitoring), from the abnormality detection agent 200 arranged on the network. The calculation unit 105 uses information (hereinafter referred to simply as “performance information”) relating to the resource amount and the like stored in the performance information database 103 to predict the performance information of the newly-generated virtual network function, the virtual network function related to the newly-generated virtual network function, and the server in which the virtual network function is arranged. The abnormality detection control apparatus 100 transmits the predicted performance information to the abnormality detection agent 200. The abnormality detection agent 200 includes a performance information cache 201, an abnormality determination rule designing unit 203, a collection unit 205, an analyzing unit 207, an abnormality notification unit 209, and a transmission unit 211. The performance information cache 201 acquires the performance information predicted by the abnormality detection control apparatus 100, which is transmitted from the abnormality detection control apparatus 100, and accumulates the data as performance information during normal operation) or causes overload to the extent that normal service cannot be guaranteed by transmitting a large amount of traffic.  
Claim 8. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa further discloses wherein the fault injection operation is: an operation of directly injecting a fault such as CPU load, memory shortage, disk I/O access failure, network latency, and network packet loss into a virtual machine where a VNF operates; or an operation of generating a situation that exceeds an allowable range of access to and request for traffic or service, resulting in packet processing latency and packet drop by kernel (The art teaches in the abnormality determination rule designing unit 203 generates an abnormality determination rule based on the performance information accumulated in the performance information cache 201 and applies the generated abnormality determination rule to the analyzing unit 207. The collection unit 205 periodically collects actual performance information (CPU usage rate, memory usage rate, network interface I/O, disk I/O, etc.) of the virtualization infrastructure, such as the virtual machine 7 and the hypervisor 9, which are used by the virtual network function 5).  

Claim 9. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,   
Niwa further discloses wherein the pre-processing operation comprises a feature selection operation for distinguishing and selecting values that are criteria for determining normal and abnormal states among measurements collected through the monitoring, removing items with features that are similar to or overlapping with each other from the collected measurements, extracting features for distinguishing normal and abnormal states of a VNF, and using data on the extracted features to perform model training (The art teaches in Parag. [0039] that an analyzing unit 207 applies the abnormality determination rule to the collected actual performance information and performs abnormality determination processing. Then, the abnormality determination result is transmitted to the abnormality notification unit 209. Also, if the abnormality determination result is “normal”, the actual performance information is transmitted to the performance information cache 201 and the actual performance information is accumulated in the performance information cache 201. If the acquired abnormality determination result is “abnormal”, the abnormality notification unit 209 performs notification of the VNF abnormality information to an external system (i.e., network manager) such as the monitoring system 3).  

Claim 10. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa doesn’t explicitly disclose wherein the pre-processing operation comprises a data labeling operation for classifying data at each time into normal and abnormal states to use extracted feature data in a supervised learning-based machine learning algorithm. 
However, Hwang discloses wherein the pre-processing operation comprises a data labeling operation for classifying data at each time into normal and abnormal states to use extracted feature data in a supervised learning-based machine learning algorithm (The art teaches in Parag. [0205-0206] that the classification analysis is a multivariate analysis method for minimizing misclassification. This prediction method classifies a newly observed or included entity into one of a multiplicity of groups that are already known. The discriminant analysis has two or more dependent variables (category type, group). When a new entity is observed and included after performing the discriminant analysis so that entities of each group belong to one group, it is possible to predict which group includes the entity by performing the classification analysis that makes the entity included in any one group. A representative case of performing a discriminant analysis and a classification analysis in the ICT field is that when the groups of normal traffic and abnormal traffic are already determined for traffic patterns of each network link, new traffic is collected after performing the discriminant analysis for traffic data of each link. In such a case, a prediction may be made by performing a classification analysis that classifies the new traffic into normal traffic or abnormal traffic. The art teaches in Parag. [0214] that a supervised learning algorithm of AI/D includes the following elements: a support vector machine (SVM), a hidden Markov model, linear regression, a neural network, naive Bayes classification, a nearest neighbor, decision trees, classification rule learners, regression trees, and model trees). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts). 
Claim 11. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa doesn’t explicitly disclose wherein the pre-processing operation is an operation of: defining an abnormal state on the basis of a request state of service and information for determining an SLA violation that occurs inside a VNF due to system and traffic overload generated by fault injection; and generating a dataset by labeling a case in which an SLA violation and a service request failure occurs as an abnormal state and a case other than the abnormal state as a normal state.  
However, Hwang discloses wherein the pre-processing operation is an operation of: defining an abnormal state on the basis of a request state of service and information for determining an SLA violation that occurs inside a VNF due to system and traffic overload generated by fault injection; and generating a dataset by labeling a case in which an SLA violation and a service request failure occurs as an abnormal state and a case other than the abnormal state as a normal state (The art teaches in Parag. [0076] that the multi-cloud adaptation 14 may periodically generate one or more pieces of monitoring information among FCAPS (Fault, Configuration, Account, Performance, Security), KQI (Key Quality Indicators), QoE (Quality of Experience), KCI (Key Capacity Indicators), KPI (Key Performance Indicators) and SLA (Service Level Agreement) on the basis of meta data for telemetry and may provide the information to the DMM. The art teaches in Parag. [0095] automatically store a report including natural language generation and augmented analytics and may automatically provide the report using an automated process. The report includes prior notification/alarm/notice for fault/failure or event through TCAS of DCAP and FDAS, a fault/failure diagnosis result using an algorithm module of AF, a RCA result based on fault/failure correlation analysis for TCA, a content of a result report (analysis result of an optimal model and visualized graphic form) for PFP, monitoring results of FDAS and TCAS for FCAPS, KCI, KQI, QoE, KPI and SLA, pre-failure prediction and analysis of AF, anomaly prediction, and a prediction analysis result generated by a pre-maintenance prediction algorithm).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts).
Claim 14. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,    
Niwa further discloses wherein a model training operation comprises, as a list of features selected for abnormal state detection training, a measurement time, a VNF instance name, CPU - idle time, CPU - time spent in interrupt processing, CPU - time spent in executing a process with nice value, CPU - time spent in softirq processing, CPU - CPU standby time by hypervisor, CPU - time spent in kernel mode, CPU - time spent in user mode, CPU - I/O standby time, Rx traffic bandwidth for a network interface, Tx traffic bandwidth for a network interface, the number of Rx packets in a network interface, the number of Tx packets in a network interface, Disk - free space, Disk - reserved space, Disk - space in use, Disk - read I/O, Disk - write I/O, Disk - I/O execution time, Memory - free space, Memory - buffered space, Memory - cached space, Memory - space in use, and network packet latency (The art teaches in Parag. [0038] and Fig. 4 that The collection unit 205 periodically collects actual performance information (CPU usage rate, memory usage rate, network interface I/O, disk I/O, etc.) of the virtualization infrastructure, such as the virtual machine 7 and the hypervisor 9, which are used by the virtual network function 5, using a protocol such as SNMP (Simple Network Management Protocol) and CLI (Command Line Interface) command output results. The art teaches in Parag. [0048-0049] calculating the resource amount index, for example, the CPU resource amount indices can be calculated using the CPU processing time allocated to the VM, the interval for re-allocating access to the CPU, and the number of CPU cores allocated to the VM. The MEM resource amount index can be calculated using the ensured capacity [KB] of the memory and the ensured capacity [KB] for swapping. Also, the NIC resource amount index can be calculated using the input band limit [B/s] and the output band limit [B/s]. Also, the DISK resource amount index can be calculated using the Disk I/O throughput per second [B/s] and the number of read/written bytes per second [B/s]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (Pub. No. US 2018/0183682), hereinafter Niwa; in view of Hwang (Pub. No. US 2022/0043703); and in view of Chou (Pub. No. US 2020/0104154). 

Claim 5. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa further discloses wherein the NFVI monitoring operation is an operation in which: a monitoring agent periodically collects monitoring measurements, which indicate a resource usage state of each virtual machine operating in a virtual network (The art teaches in Parag. [0038] that the collection unit 205 periodically collects actual performance information (CPU usage rate, memory usage rate, network interface I/O, disk I/O, etc.) of the virtualization infrastructure, such as the virtual machine 7 and the hypervisor 9, which are used by the virtual network function 5),  
a monitoring module receives data on the collected monitoring measurements from the monitoring agent and collects the data on the collected monitoring measurements in a database (The art teaches in Parag. [0021] a generation unit configured to generate an abnormality determination rule that is to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information (i.e., In the specification, the applicant has defined the fault injection operation as an operation of generating an abnormal state). The art teaches in Parag. [0036-0037] that a performance information database 103 collects and stores the performance information during normal operation of the virtual network function on a network that was or is currently being monitored (i.e., real time monitoring), from the abnormality detection agent 200 arranged on the network. The calculation unit 105 uses information (hereinafter referred to simply as “performance information”) relating to the resource amount and the like stored in the performance information database 103 to predict the performance information of the newly-generated virtual network function, the virtual network function related to the newly-generated virtual network function, and the server in which the virtual network function is arranged. The abnormality detection control apparatus 100 transmits the predicted performance information to the abnormality detection agent 200. The abnormality detection agent 200 includes a performance information cache 201, an abnormality determination rule designing unit 203, a collection unit 205, an analyzing unit 207, an abnormality notification unit 209, and a transmission unit 211. The performance information cache 201 acquires the performance information predicted by the abnormality detection control apparatus 100, which is transmitted from the abnormality detection control apparatus 100, and accumulates the data as performance information during normal operation).
Niwa doesn’t explicitly disclose that the data is collected in a time-series database; a dashboard receives, in a visualized form desired by a user, data converted into a dataset for learning and stored in the database after the data is pre-processed. 
However, Hwang discloses a dashboard receives, in a visualized form desired by a user, data converted into a dataset for learning and stored in the database after the data is pre-processed (The art teaches in the abstract performing an anomaly detection analysis by various methods of visualization using a graph for the collected data. The art teaches in Parag. [0012] collecting data by monitoring a resource of an operation target, performing an anormal detection analysis of the collected data by a real-time visualization method and performing an abnormal detection analysis looking for abnormal traffic for the collected data).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts). 
Chou discloses that the data is collected in a time-series database (The art teaches in Parag. [0089] that the ceilometer notification agent may send the memory utilization metric to Gnocchi and may send the disk utilization metric to Gnocchi. Parag. [0015] discloses that Gnocchi is a time-series database). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa in view of Hwang to incorporate the teaching of Chou. This would be convenient for handling high-velocity data very well and to store time-series data, making them more efficient in storage and querying.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (Pub. No. US 2018/0183682), hereinafter Niwa; in view of Hwang (Pub. No. US 2022/0043703); and in view of Osinski et al. (Pub. No. US 2022/0116793), hereinafter Osinski. 


Claim 12. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa doesn’t explicitly disclose wherein the abnormal-state detection model training performance evaluation operation comprises an operation of generating an anomaly detection model through learning using a supervised learning-based eXtreme Gradient Boosting (XGBoost) algorithm through a labeled dataset generated in the pre-processing operation. 
However, Hwang discloses wherein the abnormal-state detection model training performance evaluation operation comprises an operation of generating an anomaly detection model through learning using a supervised learning-based algorithm through a labeled dataset generated in the pre-processing operation (The art teaches in Parag. [0205-0206] that the classification analysis is a multivariate analysis method for minimizing misclassification. This prediction method classifies a newly observed or included entity into one of a multiplicity of groups that are already known. The discriminant analysis has two or more dependent variables (category type, group). When a new entity is observed and included after performing the discriminant analysis so that entities of each group belong to one group, it is possible to predict which group includes the entity by performing the classification analysis that makes the entity included in any one group. A representative case of performing a discriminant analysis and a classification analysis in the ICT field is that when the groups of normal traffic and abnormal traffic are already determined for traffic patterns of each network link, new traffic is collected after performing the discriminant analysis for traffic data of each link. In such a case, a prediction may be made by performing a classification analysis that classifies the new traffic into normal traffic or abnormal traffic. The art teaches in Parag. [0214] that a supervised learning algorithm of AI/D includes the following elements: a support vector machine (SVM), a hidden Markov model, linear regression, a neural network, naive Bayes classification, a nearest neighbor, decision trees, classification rule learners, regression trees, and model trees). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts). 
Osinski discloses that a supervised learning-based eXtreme Gradient Boosting (XGBoost) algorithm (The system may be implemented using Apache Pig scripts to clean and join customer records from data located in both a Hadoop Distributed File System (HDFS) data lake and relational databases. The feature generators and classification models may also be developed in Apache Spark, using XGBoost ensemble libraries. Other implementational equipment may be readily supplemented as well).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa in view of Hwang to incorporate the teaching of Osinski. This would be convenient for perform a faster analysis. 

Claim 13. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,  
Niwa further discloses wherein the abnormal-state detection model training performance evaluation operation comprises an operation of generating an anomaly detection model through a dataset and an application service provision state in the fault injection operation and the pre-processing operation, verifying classification accuracy of the generated anomaly detection model, and evaluating performance of the model (The art teaches in Parag. [0021] a generation unit configured to generate an abnormality determination rule that is to serve as a reference for determining whether or not actual performance information of a virtual network function falls within an allowed range that is set based on the predicted performance information (i.e., In the specification, the applicant has defined the fault injection operation as an operation of generating an abnormal state). The art teaches in Parag. [0036-0037] that a performance information database 103 collects and stores the performance information during normal operation of the virtual network function on a network that was or is currently being monitored (i.e., real time monitoring), from the abnormality detection agent 200 arranged on the network. The calculation unit 105 uses information (hereinafter referred to simply as “performance information”) relating to the resource amount and the like stored in the performance information database 103 to predict the performance information of the newly-generated virtual network function, the virtual network function related to the newly-generated virtual network function, and the server in which the virtual network function is arranged. The abnormality detection control apparatus 100 transmits the predicted performance information to the abnormality detection agent 200. The abnormality detection agent 200 includes a performance information cache 201, an abnormality determination rule designing unit 203, a collection unit 205, an analyzing unit 207, an abnormality notification unit 209, and a transmission unit 211. The performance information cache 201 acquires the performance information predicted by the abnormality detection control apparatus 100, which is transmitted from the abnormality detection control apparatus 100, and accumulates the data as performance information during normal operation).  
Niwa doesn’t explicitly disclose a supervised learning-based eXtreme Gradient Boosting (XGBoost) algorithm, and the dataset is labeled based on SLA violation information.
However, Hwang discloses that the dataset is labeled based on SLA violation information (The art teaches in Parag. [0076] that the multi-cloud adaptation 14 may periodically generate one or more pieces of monitoring information among FCAPS (Fault, Configuration, Account, Performance, Security), KQI (Key Quality Indicators), QoE (Quality of Experience), KCI (Key Capacity Indicators), KPI (Key Performance Indicators) and SLA (Service Level Agreement) on the basis of meta data for telemetry and may provide the information to the DMM. The art teaches in Parag. [0095] automatically store a report including natural language generation and augmented analytics and may automatically provide the report using an automated process. The report includes prior notification/alarm/notice for fault/failure or event through TCAS of DCAP and FDAS, a fault/failure diagnosis result using an algorithm module of AF, a RCA result based on fault/failure correlation analysis for TCA, a content of a result report (analysis result of an optimal model and visualized graphic form) for PFP, monitoring results of FDAS and TCAS for FCAPS, KCI, KQI, QoE, KPI and SLA, pre-failure prediction and analysis of AF, anomaly prediction, and a prediction analysis result generated by a pre-maintenance prediction algorithm).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa to incorporate the teaching of Hwang. This would be convenient for providing the results in a visual format that makes the results easy to understand by the receiving party (e.g., analysts).
Osinski  discloses that a supervised learning-based eXtreme Gradient Boosting (XGBoost) algorithm (The system may be implemented using Apache Pig scripts to clean and join customer records from data located in both a Hadoop Distributed File System (HDFS) data lake and relational databases. The feature generators and classification models may also be developed in Apache Spark, using XGBoost ensemble libraries. Other implementational equipment may be readily supplemented as well).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Niwa in view of Hwang to incorporate the teaching of Osinski. This would be convenient for perform a faster analysis. 

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (Pub. No. US 2018/0183682), hereinafter Niwa; in view of Hwang (Pub. No. US 2022/0043703); and in view of Carreira-Perpinan (Pub. No. US 2022/0318641). 

Claim 15. 	Niwa in view of Hwang discloses the virtual network management-specific machine learning-based VNF anomaly detection method of claim 3,   
The combination doesn’t explicitly disclose wherein a model training operation comprises, as a hyperparameter value of an XGBoost algorithm used by a VNF anomaly detection model, the number of trees, the maximum depth of a tree, the minimum number of observations in a leaf, a column sampling rate, a column sampling rate per tree, a metric to be used in early stopping, a value used for early stopping, L2 regularization, and L1 regularization.
However, Carreira-Perpinan discloses wherein a model training operation comprises, as a hyperparameter value of an XGBoost algorithm used by a VNF anomaly detection model, the number of trees, the maximum depth of a tree, the minimum number of observations in a leaf, a column sampling rate, a column sampling rate per tree, a metric to be used in early stopping, a value used for early stopping, L2 regularization, and L1 regularization (the art teaches in Parag. [0061] that the vast majority of machine learning models are trained by gradient descent or some other gradient-based algorithm. The reason why tree learning has historically developed in a very different way from most other models is the difficulty of the tree optimization problem and the lack of gradients of its objective function. Consider a tree of fixed structure where, for simplicity, the decision functions are hyperplanes and each leaf contains a constant value. Call T(x; Θ) the tree predictive function, which maps an input instance x to an output, and has node parameters Θ. As a function of x, T is piecewise constant, since it maps x to a constant value in each leaf's region. When T is part of a loss function, such as the classification error, then the loss is also piecewise constant (over a huge number of regions) as a function of the decision node parameters. Indeed, while an infinitesimal change to a hyperplane does change the regions infinitesimally, it does not change the loss unless a training instance moves from one region to another, and in that case the change to the loss is discontinuous. Hence, the objective function for training the tree has no valid gradient with respect to the decision node parameters; either it is zero or it does not exist. The training problem is thus nondifferentiable and very nonconvex. Note that, if we fix the decision functions, then the training problem over the leaves is very simple (fit each leaf's predictor to its reduced set). The art teaches in Parag. [0311] that model selection is achieved by training models of different sizes and structures on a training set, from which a final model is picked in one of two ways: the model with lowest error on a validation set (cross-validation), or the model with lowest value of the sum of the training error plus a model selection criterion such as Akaike information criterion (AIC) or Bayesian information criterion (BIC). Either way, this requires training a potentially large number of models, which is computationally very costly. For example, for neural nets, each model could correspond to using a different neural net architecture (given by the number of layers, number of hidden units, regularization hyperparameters, etc.). For trees, each model would correspond to a tree of a different structure and size. The art teaches in Parag. [0437] that the trees that are implemented by most statistical and machine learning packages (commercial or academic) are nearly exclusively axis-aligned trees with constant leaves. This includes, SCIKIT-LEARN, TENSORFLOW, XGBOOST, WEKA, MATLAB, SAS, SPSS, RAPIDMINER, MICROSOFT SQL SERVER ANALYSIS SERVICES and RULEQUEST RESEARCH).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Carreira-Perpinan. This would be convenient for learning and growing better decision trees using a general form of a tree optimizing algorithm to improve prediction accuracy, interpretability, tree size, speed of learning the tree, and speed and accuracy of growing a tree from scratch, among other improvements (Parag. [0018]).


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2021/0258800) – Related art in the area for polymorphic algorithms interworking with a network, (Parag. [0028], AI/ML framework 110 may include a network device that includes AI and/or ML logic. For example, AWL framework 110 may include various learning-based and/or intelligence logic, such as reinforcement-based learning, unsupervised learning, semi-supervised learning, supervised learning, deep learning, and/or artificial intelligence. AI/ML framework 110 may analyze output data from first tier polymorphic algorithms and platform 150, second tier polymorphic algorithms and platform 155, and third tier polymorphic algorithms and platform 160 via data collector 115 to determine whether a goal function is being met based on policies (e.g., related to thresholds, triggers, etc.) and various analytical assessments (e.g., related to traffic patterns, cost function, time-series, telemetry, network location, anomalies, etc.) to optimize and/or reach a performance target in relation to nodes of a tier of the network).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442